Citation Nr: 0924139	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-37 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 
disability.

3.  Entitlement to individual unemployability due to service-
connected disabilities (TDIU) prior to June 21, 2007.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran was in the Philippine Guerilla and Combination 
Service from May 1943 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for bilateral hearing loss 
disability and tinnitus disability, and denied entitlement to 
a TDIU.  A notice of disagreement was filed in April 2007 
with regard to all issues.  A statement of the case was 
issued in October 2007 with regard to the service connection 
issues and a substantive appeal was received in November 
2007.

A November 2007 rating decision granted entitlement to a 
TDIU, effective June 21, 2007.  This constitutes only a 
partial grant of the benefit sought on appeal as TDIU was not 
granted from the date of claim.  AB v. Brown, 6 Vet. App. 35 
(1993). 

The issue of entitlement to service connection for a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested 
during service, nor is bilateral hearing loss disability 
otherwise related to the Veteran's active service.

2.  Tinnitus disability was not manifested during service, 
nor is tinnitus disability otherwise related to the Veteran's 
active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Tinnitus disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in June 2006.  
The letter predated the December 2006 rating decision.  See 
id.  The VCAA letter notified the Veteran of what information 
and evidence is needed to substantiate his claims, to include 
the type of evidence necessary to establish a disability 
rating and effective date; notified him of what information 
and evidence must be submitted by the claimant; and, notified 
him of what information and evidence will be obtained by VA.  
Id.; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The June 2006 VCAA letter has clearly advised the Veteran of 
the evidence necessary to substantiate his service connection 
claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The Veteran's original claims folder was 
determined to be missing in 1994, and the current claims 
folder was reconstructed from the available United States and 
Philippine service department records.  Service treatment 
records are not on file; however, the evidence of record does 
contain an Affidavit of Philippine Army Personnel completed 
by the Veteran in April 1946.  Due to any missing service 
treatment records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  There is otherwise no 
indication of relevant, outstanding records which would 
support the Veteran's service connection claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a VA examination performed in 
July 2007 and a VA etiological opinion rendered October 2007.  
The examination reports obtained are thorough and contain 
sufficient information to decide the service connection 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
service connection issues on appeal.

Criteria & Analysis

This appeal involves claims of service connection for 
bilateral hearing loss and for tinnitus.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

An Affidavit for Philippine Army Personnel completed by the 
Veteran in April 1946 reflects that he marked 'None' 
pertaining to any wounds or illnesses.

In May 2006, the Veteran underwent a private audiological 
examination which reflects a diagnosis of moderate 
sensorineural hearing loss.

In July 2007, the Veteran underwent a VA audiological 
examination.  The Veteran reported that during service he was 
initially in an anti-aircraft gun crew.  He reported that he 
was then in the philippino guerilla forces where he was a 
boxer in order to be able to travel the countryside to gather 
information on Japanese troop activities.  He reported noise 
exposure from anti-aircraft guns without use of hearing 
protection.  He denied recreational noise.  He reported that 
he was exposed to loud crowd noise as a fight promoter after 
military service.  He began to first notice tinnitus in 1990, 
which is intermittent and associated with exertion or strain 
such as when lifting heavy things.  The examiner opined that 
given the lapse of time between the Veteran's military 
discharge and the onset of the tinnitus and the association 
of tinnitus with straining or lifting, it is unlikely the 
tinnitus was caused by or due to his military service.  The 
examiner performed audiological testing and diagnosed 
bilateral moderate to moderately severe sensorineural hearing 
loss.  The Veteran's claims folder and service treatment 
records were not available for review, thus the examiner 
stated that an opinion could not be offered without resorting 
to speculation.  However, the examiner stated that the 
configuration of the hearing loss is not typical of that 
found in person's exposed to acoustic trauma.  

In October 2007, a VA examiner offered a medical opinion 
regarding etiology based on the July 2007 VA examination 
report and review of the claims folder.  The examiner noted 
the Veteran's report that he worked as an anti-aircraft gun 
crew, and that his tinnitus began in 1990.  The examiner 
opined that it was less likely than not that his hearing loss 
is caused by or a result of exposure to acoustic trauma.  The 
examiner stated that the Veteran's hearing loss can be likely 
attributed to aging and partly only to his claimed noise 
exposure.  The examiner noted that the Veteran's VA records 
did not show any history of previous hearing loss or 
tinnitus.  The most recent 2006 examination revealed moderate 
sensorineural hearing loss.  The examiner explained that 
typically if a Veteran is claiming that his hearing loss is 
secondary to noise exposure while in service, it should have 
at least been well documented by a series of hearing tests.  
Furthermore, his tinnitus became evident only in the early 
1990's which is compatible to hearing loss secondary to aging 
or presbycusis.  The examiner explained that in sensorineural 
hearing loss, sound reaches the inner ear, but a problem in 
the inner ear or the nerves that allow you to hear (auditory 
nerves) prevent proper hearing.  Examples of sensorineural 
hearing loss include both noise-induced and age-related 
hearing loss.  More than 90 percent of hearing loss is 
sensorineural, and of this group, age-related hearing loss is 
the most common.  In age-related hearing loss (presbycusis), 
changes in the inner ear that occur as you grow older cause a 
gradual but stead hearing loss.  The loss may be mild or 
severe, but it is always permanent

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus disabilities.  While the 
lack of in-service findings of complaints or diagnoses of 
hearing loss or tinnitus in service does not preclude a 
finding of service connection, it is relevant that the 
Veteran did not file an initial claim for compensation until 
May 2006, thus 61 years after he separated from service, 
although he had filed other claims for compensation over the 
years.  This suggests that he in fact did not believe he had 
hearing loss until many years after service as it would be 
reasonable to expect that he would have included a hearing 
loss claim with his other claims.  Moreover, sensorineural 
hearing loss was not documented until many years after 
service.  Thus, the evidence of record does not reflect any 
documented complaints of any hearing loss or tinnitus until 
over six decades after separation from service.  The Board 
acknowledges the Veteran's report that he experienced 
tinnitus beginning in 1990; however, this still constituted 
over four decades after separation from service.  A lengthy 
period without evidence of treatment may also be viewed as 
evidence weighing against the Veteran's claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
the Veteran underwent a VA examination in July 2007, and an 
October 2007 VA examiner opined that the Veteran's bilateral 
sensorineural hearing loss and tinnitus were not related to 
service.  The Board has considered the October 2007 
examiner's comment that the hearing loss can only partly be 
attributed to the claimed noise exposure, but the other 
language used by the examiner makes it clear that it was the 
examiner's opinion that it is less likely as not that the 
hearing loss is to noise exposure during service.  Moreover, 
the July 2007 examiner reported that the configuration of the 
Veteran's hearing loss was not typical of that found in a 
person exposed acoustic trauma.  The Board believes the July 
2007 and October 2007 reports when viewed together, and when 
viewed with the other evidence of record, lead to a finding 
that the Veteran's hearing loss is less likely than not 
related to service. 

In sum, the Board is left with no documented complaints or 
findings of hearing loss or tinnitus in service, no 
documented complaints or findings of hearing loss or tinnitus 
until over six decades after separation from service, and a 
medical opinion to the effect that such current hearing loss 
and tinnitus are not etiologically related to service.  There 
is no contrary medical opinion of record; in this regard, the 
May 2006 private audiological examination report submitted by 
the Veteran does not express any opinion as to the etiology 
of the hearing loss and tinnitus.  

The Board has considered the Veteran's own lay statements to 
the effect that his bilateral hearing loss and tinnitus 
disabilities are causally related to his active service.  
While the Veteran is competent to state his recollections of 
in-service noise exposure, he has not been shown to have the 
medical expertise necessary to render an opinion with regard 
to a diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Moreover, the negative clinical and 
documentary evidence post-service for 61 years is more 
probative than the remote assertions of the Veteran.  As 
noted above, the lack of continuity of treatment may bear in 
a merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).

The questions involved regarding causation are medical in 
nature.  As discussed above, the medical opinion (based on a 
review of the claims file and with knowledge of the Veteran's 
in-service duties) was negative.  The private report 
submitted by the Veteran is silent with regard to an opinion 
as to causation.  Under these circumstances, the Board is 
unable to find that there is a state of equipoise of the 
positive evidence and negative evidence.  The preponderance 
of the evidence now of record is against the Veteran's 
claims.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is not warranted.  Entitlement to service 
connection for tinnitus disability is not warranted.  To this 
extent, the appeal is denied.


REMAND

As discussed in the Introduction, in a December 2006 rating 
decision, the RO denied entitlement to a TDIU, and the 
Veteran filed a notice of disagreement in April 2007.  In a 
November 2007 rating decision, the RO granted entitlement to 
a TDIU, effective June 21, 2007; however, as the Veteran's 
claim for a TDIU was received in May 2006, this constitutes 
only a partial grant of the benefit sought on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The Board also notes that a VA 
Form 9 received in November 2007, after the grant of TDIU, 
still listed the TDIU issue, thus suggesting that the Veteran 
also considers the TDIU not to be completely resolved.  Under 
the circumstances, a statement of the case needs to be issued 
with regard to the issue of entitlement to TDIU prior to June 
21, 2007.  Accordingly, this case must be returned to the RO 
for appropriate consideration and issuance of a statement of 
the case with regard to such issue.  Manlincon v. West, 12, 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

With regard to the issue of entitlement 
to a TDIU, prior to June 21, 2007,  
appropriate action should be taken 
pursuant to 38 C.F.R. § 19.26 in 
response to the April 2007 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so 
the Veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


